Exhibit 10(g)


SIXTH AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

        THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of July 30, 2004, is by and among CLARION TECHNOLOGIES,
INC., a Delaware corporation (the “Company”), and its subsidiaries party hereto
(the Company and its subsidiaries are collectively referred to herein as the
“Loan Parties” and individually referred to herein as a “Loan Party”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Banks”), and BANK
ONE, NA, a national banking association with its main office in Chicago,
Illinois, as agent on behalf of the Banks (in such capacity, the “Agent”).


RECITALS

        A.        The Loan Parties, the Banks, and the Agent are parties to that
certain Amended and Restated Credit Agreement dated as of April 14, 2003 (as
amended, modified, restated, or replaced from time to time, the “Credit
Agreement”), pursuant to which the Banks agreed, subject to the terms thereof,
to extend credit to the Loan Parties. For purposes hereof, the term Loan
Documents shall mean such term as defined in the Credit Agreement, plus this
Amendment, and any documents executed and delivered in conjunction with this
Amendment.

        B.        The parties hereto now desire to amend the Credit Agreement as
set forth herein.


TERMS

        In consideration of the premises and of the mutual agreements herein
contained, the parties hereto agree as follows:

        ARTICLE I. AMENDMENT. Upon the conditions set forth in Article III being
fulfilled, the Credit Agreement shall be amended as follows:

        1.1       

        (a)               The definition of the term “Capex Commitment Amount”
is restated as follows:


          “Capex Commitment Amount” means Three Million Dollars ($3,000,000), as
reduced from time to time pursuant to Section 6.1.


        (b)               The following definition of the term “Capex Loan
Outstandings” is added:


          “Capex Loan Outstandings” means at any time, the aggregate principal
amount of all outstanding Capex Loans


--------------------------------------------------------------------------------



         1.2        Section 2.1.3 is deleted, and the following inserted in
place thereof:

          Capex Loan Commitment


        (a)        Each Bank will make loans to finance the purchase by the
Company of machinery and equipment (“Capex Loans”) from time to time until the
Termination Date in such Bank’s Pro Rata Share of such aggregate amounts as the
Representative may request from the Agent on behalf of the Loan Parties;
provided that the aggregate principal amount of all Capex Loans will not exceed
the Capex Commitment Amount (the “Capex Loan Commitment”). Unless terminated
earlier in accordance with the provisions of this Agreement, the Capex Loan
Commitment shall terminate on the Termination Date.


        (b)        Subject to the conditions set forth in subsection (c) below,
and unless the Loan Parties and the Agent agree otherwise, the outstanding
amount of all principal and accrued but unpaid interest in respect of the Capex
Loans as of the Termination Date shall be converted, on the Termination Date, to
a single Term Loan maturing April 15, 2007 which shall be amortized based on an
amortization term of 60 months. Upon conversion of the Capex Loans to a Term
Loan as set forth herein, (i) the Loan Parties shall execute and deliver Term
Notes in favor of the Banks in the form provided for Term Notes under this
Agreement, and in accordance with the Banks’ respective Pro Rata Share of such
converted Term Loan, and (ii) from and after the date of conversion, the
converted aggregate amount of such Capex Loans shall be treated as a Term Loan
for all purposes under this Agreement, including, without limitation, the
provisions of Section 3.2 hereof. The Representative shall give written notice
to the Agent of the interest rate it elects to be applicable to the Term Loan
upon conversion, in accordance with the provisions of Section 2.2.3(b) of this
Agreement.


        (c)        Notwithstanding any other provision of this Section 2.1.3,
there shall be no obligation on the part of the Agent and the Banks to convert
the outstanding amount of the Capex Loans as set forth herein, unless, as of the
date of conversion (i) no Event of Default or event which with notice or the
passage of time would constitute an Event of Default then exists hereunder or
under any of the Loan Documents, (ii) there has been no material adverse change
to the assets, business or financial condition of any of the Loan Parties, (iii)
the Loan Parties shall have delivered all Term Notes and other documents
required hereunder in connection with the conversion of the Capex Loans, (iv)
all of the conditions precedent to the making of any loan set forth in this
Agreement have been satisfied (as determined by the Agent), and (v) all other
conditions precedent to the ongoing effectiveness of this Agreement have been
satisfied (as determined by the Agent).


        (d)        If the Capex Loans are not converted to a Term Loan as
provided herein for any reason, all of the principal of, and any accrued but
unpaid interest in respect of the Capex Loans shall be due and payable in full
on the Termination Date.


         1.3        Section 3.3 is deleted, and the following inserted in place
thereof:

2

--------------------------------------------------------------------------------



          Capex Notes. The Capex Loans made by each Bank under the Capex
Commitment shall be evidenced by the Capex Notes substantially in the form set
forth in Exhibit C, with appropriate insertions, payable to the order of each
such Bank in a principal amount not to exceed each such Bank’s Pro Rata Share of
the Capex Loan Commitment. The unpaid principal amount of the Capex Loans shall
bear interest which shall be due and payable as provided in Section 4 of this
Agreement. Payments of principal to be made by the Loan Parties under the Capex
Notes shall be made at the time, in the amounts and upon the terms set forth
therein.


         1.4        The first sentence of Section 4.2 is restated as follows:

          Accrued interest on each Base Rate Loan shall be payable in arrears on
the fifteenth (15th) day of each calendar month and at maturity.


         1.5        Section 10.6.7 is restated as follows:

          10.6.7 Capital Expenditures. Not permit the aggregate amount of all
Capital Expenditures made by the Loan Parties to exceed $5,600,000.00 in the
Fiscal Year ending December 31, 2004, and $2,000,000.00 in the Fiscal Year
ending December 31, 2005.


         1.6        Section 6.1.1 is restated as follows:

          Voluntary Reduction or Termination. The Loan Parties may from time to
time on at least five Business Days’ prior written notice received by the Agent
(which shall promptly advise each Bank thereof) permanently reduce either or
both of the Revolving Commitment Amount and the Capex Loan Commitment to an
amount not less than the Revolving Outstandings, or the Capex Loan Outstandings,
respectively. Any such reduction shall be in an amount not less than $1,000,000
or a higher integral multiple of $1,000,000. Concurrently with any reduction of
the Revolving Commitment Amount or the Capex Loan Commitment to zero, the Loan
Parties shall pay all interest on the Revolving Loans or the Capex Loans (as the
case may be) all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.


        1.7        The phrase “and Capex Loans” is deleted from the caption of
Section 6.2.1 and the phrase “and the Capex Loans” is deleted from the body of
Section 6.2.1.

         1.8        Section 6.2.2(b) is restated as follows:

          If on any day the Revolving Outstandings exceed the Borrowing Base, or
the aggregate amount of the Capex Loans exceed the Capex Commitment Amount, the
Loan Parties shall immediately prepay the Revolving Loans, the Capex Loans,
and/or Cash Collateralize the outstanding Letters of Credit, or do a combination
of the foregoing, in an amount sufficient to eliminate such excess.


3

--------------------------------------------------------------------------------



         1.9        Section 6.3 is restated as follows:

          Each voluntary partial prepayment of the Term Loan shall be in a
principal amount of $500,000 or a higher integral multiple of $500,000. At any
time there is more than one Bank party to this Agreement, each voluntary partial
prepayment of the Revolving Credit Commitment or the Capex Loan Commitment shall
be in a principal amount of $250,000 or a higher integral multiple of
$50,000.00. Any partial prepayment of a Group of LIBOR Loans shall be subject to
the proviso to Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other
than last day of an Interest Period therefore shall include interest on the
principal amount be repaid and shall be subject to Section 8.4. All prepayments
of the Term Loan shall be applied pro rata in the inverse order of maturity to
the remaining installments thereof.


         1.10        Exhibit C-1 hereto is substituted for Exhibit C to the
Credit Agreement.

         1.11        Schedule 1.1 hereto is substituted for Schedule 1.1 to the
Credit Agreement.

        ARTICLE II. REPRESENTATIONS AND WARRANTIES. Each of the Loan Parties
represents and warrants to the Agent and the Banks that:

        2.1        The execution, delivery, and performance of this Amendment is
within its powers, has been duly authorized by all necessary corporate or
company action, as the case may be, and is not in contravention of any law,
rule, or regulation, or any judgment, decree, writ, injunction, order or award
of any arbitrator, court or governmental authority, or of the terms of its
Certificate of Incorporation or Articles of Organization, as the case may be, or
By-laws or Operating Agreement, as the case may be, or of any contract or
undertaking to which it is a party or by which it or its properties is or may be
bound.

        2.2        This Amendment is the legal, valid, and binding obligation of
each Loan Party, enforceable against it in accordance with the respective terms
hereof.

        2.3        After giving effect to the amendments herein contained,
except as set forth on Schedule 2.3 hereof, the representations and warranties
contained in Section 9 of the Credit Agreement are true on and as of the date
hereof with the same force and effect as if made on and as of the date hereof.

        2.4        No Event of Default or Unmatured Event of Default exists or
has occurred or is continuing on the date hereof.

        ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall not
become effective until each of the following has been satisfied:

         3.1        This Amendment shall have been executed by the Loan Parties,
the Agent, and the Banks.

4

--------------------------------------------------------------------------------



        3.2        The Loan Parties shall furnish to the Agent certified copies
of the resolutions of the Board of Directors or the members, as the case may be,
of the Loan Parties approving this Amendment, and of all documents evidencing
other necessary corporate or company action, as the case may be, and
governmental approvals, if any, with respect to this Amendment.

        3.3        The Loan Parties shall furnish to the Agent such other
approvals, opinions, or documents as the Agent may reasonably request.

        3.4        The Loan Parties shall furnish to the Agent executed
originals of the Capex Notes described in Section 1.3 hereof.

        3.5        The Loan Parties shall have entered into such amendments of
the Subordination Agreements and the Subordinated Loan Documents as shall be
acceptable to the Agent so as to provide, without limitation, for an increase in
the amount of permitted “Senior Indebtedness” thereunder, sufficient to include
within the definition of “Senior Indebtedness” the indebtedness evidenced by the
Capex Notes.

        3.6        The Loan Parties shall have paid all out of pocket fees and
disbursements of the Agent, including all unpaid fees and disbursements of
Dickinson Wright PLLC due and owing as of the date of this Amendment.

        3.7        The Loan Parties shall have paid an amendment fee to the
Agent for the pro rata benefit of the Banks in the amount of $15,000.00, all of
which shall be deemed earned upon execution of this Amendment.

        ARTICLE IV. MISCELLANEOUS.

        4.1        From and after the date of this Amendment, references in the
Credit Agreement or in any note, certificate, instrument or other document to
the “Credit Agreement” shall be deemed to be references to the Credit Agreement
as the same has been amended hereby and as further amended from time to time.

        4.2        The Loan Parties acknowledge and agree that the Agent and the
Banks have fully performed all of their obligations under all documents executed
in connection with the Credit Agreement and all actions taken by the Agent or
any of the Banks are reasonable and appropriate under the circumstances and
within their rights under the Credit Agreement and all other documents executed
in connection therewith and otherwise available. The Loan Parties represent and
warrant that they have no claims or causes of action against the Agent or any of
the Banks.

        4.3        If any of the Loan Parties shall fail to perform or observe
any term, covenant or agreement contained in this Amendment, or if any
representation or warranty made by any Loan Party in this Amendment shall prove
to have been incorrect in any material respect when made, such occurrence shall
be deemed to constitute an Event of Default in accordance with the Credit
Agreement.

5

--------------------------------------------------------------------------------



        4.4        Except as expressly amended hereby, the Loan Parties agree
that the Loan Documents, and all other documents and agreements executed by the
Loan Parties in connection with the Loan Documents in favor of the Agent or the
Banks are ratified and confirmed and shall remain in full force and effect, and
that they have no set off, counterclaim, or defense with respect to any of the
foregoing. Notwithstanding the foregoing, and as further consideration for the
agreements and understandings herein, the Loan Parties, on behalf of themselves
and their employees, agents, executors, heirs, successors and assigns, do hereby
release the Agent, the Banks, and their respective predecessors, officers,
directors, employees, agents, attorneys, affiliates, subsidiaries, successors
and assigns, from any liability, claim, right or cause of action which now
exists or hereafter arises as a result of acts, omissions or events occurring on
or prior to the date hereof, whether known or unknown, including but not limited
to claims arising from or in any way related to the Loan Documents or the
business relationship among the Loan Parties, the Agent and the Banks, and any
claims asserted or which could have been asserted by the Loan Parties or any of
them in connection with the Loan Documents and this Amendment.

        4.5        The Loan Parties agree to pay and save the Agent and the
Banks harmless from liability for the payment of all costs and expenses arising
in connection with this Amendment, including the fees and expenses of Dickinson
Wright PLLC, counsel to the Agent, in connection with the preparation and review
of this Amendment and any related documents.

        4.6       The Agent, the Banks and the Loan Parties, after consulting or
having had the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waive any right any of them may have to a trial by jury in any
litigation based upon or arising out of the Loan Documents, this Amendment or
any related instrument or agreement or any of the transactions contemplated by
this Amendment or any conduct, dealing, statements (whether oral or written) or
actions of any of them. None of the parties hereto shall seek to consolidate, by
counterclaim or otherwise, any such action in which a jury trial has been waived
with any other action in which a jury trial cannot be or has not been waived.
These provisions shall not be deemed to have been modified in any respect or
relinquished by any party hereto except by a written instrument executed by such
party.

        4.7        THE LOAN PARTIES WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE AGENT OR THE
BANKS IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

        4.8        This Amendment is made for the sole benefit and protection of
the Loan Parties, the Agent and the Banks and their respective successors and
permitted assigns (provided that the Loan Parties shall not be permitted, absent
the prior written consent of the Agent, to assign any of their rights or
obligations under this Amendment). No other person or entity shall have any
rights whatsoever under this Amendment. Time shall be of the strictest essence
in the performance of each and every one of the Loan Parties’ obligations
hereunder. Notwithstanding any provision hereof, this Amendment shall not be
considered to be binding upon the Agent and the Banks unless and until a copy
hereof shall be executed by the Loan Parties, the Agent and the Banks, and
delivered to the Agent.

6

--------------------------------------------------------------------------------



        4.9        The Loan Documents, as modified and amended by this
Amendment, constitute the entire understanding of the parties with respect to
the subject matter hereof and may only be modified or amended by a further
writing signed by the party to be charged. If any of the provisions of this
Amendment are in conflict with any applicable statute or rule of law or
otherwise unenforceable, such offending provisions shall be null and void only
to the extent of such conflict or unenforceability, but shall be deemed separate
from and shall not invalidate any other provision of this Amendment. Terms used
but not defined herein shall have the respective meanings ascribed thereto in
the Loan Documents.

        4.10        There are no promises or inducements which have been made to
any signatory hereto to cause such signatory to enter into this Amendment other
than those which are set forth in this Amendment. The Loan Parties acknowledge
that they, or their authorized officers have thoroughly read and reviewed the
terms and provisions of this Amendment and are familiar with same, that the
terms and provisions contained herein are clearly understood by the Loan Parties
and have been fully and unconditionally consented to by the Loan Parties and
that the Loan Parties have had full benefit and advice of counsel of their own
selection, or the opportunity to obtain the benefit and advice of counsel of
their own selection, in regard to understanding the terms, meaning and effect of
this Amendment, and that this Amendment has been entered into by the Loan
Parties freely, voluntarily, with full knowledge, and without duress, and that
in executing this Amendment, the Loan Parties are relying on no other
representations, either written or oral, express or implied, made to the Loan
Parties by any other party hereto, and that the consideration hereunder received
by the Loan Parties has been actual and adequate.

        4.11        This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan, without giving effect to
conflicts of law principles of such State.

        4.12        This Amendment may be signed in any number of counterparts,
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be effective as originals.

Remainder of this page blank intentionally

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties below have caused this Amendment to be
executed and delivered as of the date first written above.

CLARION TECHNOLOGIES, INC.


By: /s/ William Beckman
        ——————————————

        Its:    President
                ——————————————



CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC., its Member

By: /s/ William Beckman
        ——————————————

        Its:    President
                ——————————————



BANK ONE, N.A., for itself and as Agent


By: /s/ Sommer M. Gillow
        ——————————————

        Its:     Vice President
                ——————————————



FIFTH THIRD BANK


By: /s/ Kevin M. Paul
        ——————————————

        Its:     Vice President
                ——————————————





--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF CAPEX NOTE

CAPEX NOTE

$_________ Grand Rapids, Michigan
July 30, 2004


        FOR VALUE RECEIVED, the undersigned, Clarion Technologies, Inc., a
Delaware corporation (the “Company”), and the subsidiaries of the Company
signatory hereto (herein, the “Subsidiaries”, together with the Company and
their respective successors and assigns, called the “Loan Parties”), jointly and
severally, promise to pay to the order of ________________________, a
_______________________________ (herein, together with its successors and
assigns, called the “Bank”), the maximum principal sum available of
_____________________________ and 00/100 Dollars ($__________) or, if less, the
aggregate unpaid principal amount of all Capex Loans made by the Bank to the
undersigned pursuant to the Amended and Restated Credit Agreement described
herein among the Loan Parties, the financial institutions, including the Bank,
that are or from time to time may become parties thereto, and Bank One, NA, a
national banking association with its main office in Chicago, Illinois, as
agent, as shown in the Bank’s records.

        The Loan Parties further promise to pay to the order of the Bank
interest on the aggregate unpaid principal amount hereof from time to time
outstanding from the date hereof until paid in full at such rates and at such
times as shall be determined in accordance with the provisions of the Credit
Agreement. Payments of both principal and interest are to be made in the lawful
money of the United States of America in immediately available funds at the
Agent’s principal office at 200 Ottawa Avenue, N.W., Grand Rapids, Michigan
49503, or at such other place as may be designated by the Agent to the Loan
Parties in writing.

        This Capex Note (herein called this “Note”) is made pursuant to an
Amended and Restated Credit Agreement dated as of April 14, 2003 among the Loan
Parties, the financial institutions, including the Bank, that are or from time
to time may become parties thereto, and Bank One, NA, a national banking
association with its main office in Chicago, Illinois, as agent (herein, as the
same may be amended, modified or supplemented from time to time, including any
agreement entered into in replacement thereof, called the “Credit Agreement”).

        This Note is a Capex Note referred to in, evidences indebtedness
incurred under, and is subject to the terms and provisions of, the Credit
Agreement. The Credit Agreement, to which reference is hereby made, sets forth
said terms and provisions, including, but not limited to, those under which this
Note may or must be paid prior to its due date, may be converted to a Term Loan
or may have the principal amount of the commitment reduced or may have its due
date accelerated. Terms used but not otherwise defined herein are used herein as
defined in the Credit Agreement. This Note is secured by the collateral
described in and pursuant to the Credit Agreement and various other Loan
Documents referred to therein, and reference is made thereto for a statement of
terms and provisions of such collateral security, a description of collateral
and the rights of the Agent and the Bank in respect thereof.

        In addition to, and not in limitation of, the foregoing and the
provisions of the Credit Agreement hereinabove referred to, the Loan Parties
further agree, subject only to any limitation imposed by applicable law and to
the extent provided in the Credit Agreement, to pay all expenses, including
reasonable attorneys’ fees and expenses, incurred by the Agent and the holder of
this Note in seeking to collect any amounts payable hereunder which are not paid
when due, whether by acceleration or otherwise.

        All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

        The liability of each Loan Party under this Note in general shall be
joint and several, and each reference herein to the Loan Parties shall be deemed
to refer to each such Loan Party. In furtherance and not in limitation of Bank’s
rights and remedies hereunder or at law, Bank may proceed under this Note
against any one or more of the Loan Parties in its absolute and sole discretion
for any Loan Parties’ obligations under the Credit Agreement or any other
liability or obligation of the Loan Parties arising hereunder.

        This Note is binding upon the undersigned and their respective
successors and assigns, and shall inure to the benefit of the Bank and its
successors and assigns. This Note is made under and governed by the laws of the
State of Michigan without regard to conflict of laws principles.


[SIGNATURES ON NEXT PAGE]

--------------------------------------------------------------------------------



(Signature Page to Capex Note)

        IN WITNESS WHEREOF, the Loan Parties have executed this Note as of the
day and year first above written.

CLARION TECHNOLOGIES, INC.


By:
        ——————————————

        Its:    
                ——————————————



CLARION REAL ESTATE, L.L.C.

By: CLARION TECHNOLOGIES, INC., its Member

By:
        ——————————————

        Its:    
                ——————————————



--------------------------------------------------------------------------------



SCHEDULE 1.1

BANKS AND PRO RATA SHARES

Bank Pro Rata Share
of Revolving
Commitment Amount Amount of
Term Loan Pro Rata Share
of Capex
Commitment Amount Pro Rata
 Share

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bank One, NA     $ 6,000,000   $ 7,920,000   $1,800,000    60 % Fifth Third
Bank   $ 4,000,000   $ 5,280,000   $1,200,000    40 % TOTALS   $ 10,000,000   $
13,200,000   $3,000,000    100 %

--------------------------------------------------------------------------------



SCHEDULE 2.3

REVISED REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

        Schedule 9.6 is amended to delete item number 7. The claim filed by Ms.
Bennett has been dismissed.

        Schedule 9.8 is amended to delete all references to Mito Plastics, Inc.,
which has been dissolved.

        Schedule 9.18 is amended to reflect that the Fairplains facility has
been sold and is now leased from Stafford Real Estate, LLC, 109 N. Lafayette
Street, Greenville, MI 48838.